Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 7, 8, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (US 20180163636).

    PNG
    media_image1.png
    460
    675
    media_image1.png
    Greyscale

Annotated Figure 3 of Griffiths (US 20180163636)

Regarding claim 1, Griffiths discloses a method of operating a gas turbine engine (Figure 2; 10), the method comprising: 
driving a compressor (Figure 2; 13, 14) to supply pressurized gas to a combustor (Figure 2; 15) of the gas turbine engine (Paragraph 0048); 
receiving fuel having a variable fuel pressure (The fuel in Figure 3 and 4 has a variable pressure because at least the low pressure and high pressure pumps); 
when the fuel pressure is greater than a threshold (The threshold in Paragraph 0058 and 0065.  The threshold is the relationship of LP to 140 kPa and Pev), supplying the fuel to the combustor of the gas turbine engine via a first manifold (Figure 3; labeled pilot manifold) and a plurality of first fuel nozzles (Figure 3; 33 of the pilot manifold) associated with the first manifold, and via a second manifold (Figure 3; labeled mains manifold) and a plurality of second fuel nozzles (Figure 3; 33 of the mains manifold) associated with the second manifold, during a first mode of operation (Figure 4), the fuel being supplied to the second manifold via a pressure-actuator valve (Figure 4; 27) configured to prevent the fuel from being supplied to the second manifold when the fuel pressure is lower than the threshold (Functional Language, Paragraph 0058), and allow the fuel to be supplied to the second manifold when the fuel pressure is greater than the threshold (Functional Language, Paragraph 0056, 0063 and 0065); 
when the fuel pressure is lower than the threshold, stopping fuel supply to the combustor via the second manifold and via the pressure-actuator valve (Paragraph 0058), and continuing to supply the fuel to the combustor via the first manifold during a second mode of operation; 
after stopping the fuel supply to the combustor via the second manifold, using the pressurized gas inside the combustor to drive the fuel in the second manifold upstream (Paragraph 0058 and 0074.  Figure 3; 27 prevents the ingress of the combustion gases upstream of 27 (with respect to the flow in Figure 4), so that these combustion gases make it upstream to at least 27, so that the mains manifold is filled with pressurized gas) and the second manifold and the plurality of second fuel nozzles of the fuel (Paragraph 0058); and 
supplying the fuel to the first manifold while receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles (Figure 3 shows the pilot manifold still being supplied with fuel.  Paragraph 0043) into a reservoir (The piston chamber in Paragraph 0055.  Annotated Figure 3; labeled piston chamber) during the second mode of operation, the reservoir being defined by a piston (The piston of Figure 3; 28) movable between an expanded position (Functional Language, Figure 3) defining an expanded volume of the reservoir (Functional Language, The expanded volume of the piston chamber) and a contracted position (Functional Language, Figure 4) defining a contracted volume of the reservoir (Functional Language, The contracted volume of the piston chamber) the piston being biased toward the contracted position by a spring (Figure 3; ecology valve spring).
Regarding claim 5, Griffiths discloses the invention as claimed.
Griffiths further discloses after purging the fuel from the second manifold, resuming the fuel supply to the second manifold (Paragraph 0063 and 0065).
Regarding claim 7, Griffiths discloses the invention as claimed.
Griffiths further discloses further discloses after purging the fuel from the second manifold, automatically resuming the fuel supply to the second manifold when the fuel pressure is above the threshold (Paragraph 0063 and 0065).
Regarding claim 8, Griffiths discloses a method of operating a gas turbine engine (Figure 2; 10), the method comprising: CAN_DMS: \140502740\1Page 2 of 6Appl. No. : 16/751,393Attorney Docket No.: 05002993-2600US Reply to Office Action of March 24, 2021 
driving a compressor (Figure 2; 13, 14) to supply pressurized gas to a combustor (Figure 2; 15) of the gas turbine engine (Paragraph 0048);  
receiving fuel having a variable fuel pressure (The fuel in Figure 3 and 4 has a variable pressure because at least the low pressure and high pressure pumps); 
when the fuel pressure is greater than a threshold (The threshold in Paragraph 0058 and 0065.  The threshold is the relationship of LP to 140 kPa and Pev), supplying the fuel to the combustor of the gas turbine engine via a first manifold (Figure 3; labeled pilot manifold) and a plurality of first fuel nozzles (Figure 3; 33 of the pilot manifold) associated with the first manifold, and via a second manifold (Figure 3; labeled mains manifold) and a plurality of second fuel nozzles (Figure 3; 33 of the mains manifold) associated with the second manifold, the fuel being supplied to the second manifold via a pressure-actuator valve (Figure 4; 27) configured to prevent the fuel from being supplied to the second manifold when the fuel pressure is lower than the threshold (Functional Language, Paragraph 0058), and allow the fuel to be supplied to the second manifold when the fuel pressure is greater than the threshold (Functional Language, Paragraph 0056, 0063 and 0065); 
when the fuel pressure is lower than the threshold, stopping fuel supply to the combustor via the second manifold and via the pressure-actuator valve (Paragraph 0058), and continuing to supply the fuel to the combustor via the first manifold (Figure 3 shows the pilot manifold still being supplied with fuel.  Paragraph 0043); 
after stopping the fuel supply to the combustor via the second manifold, receiving the pressurized gas from the combustor into the second manifold (Paragraph 0058 and 0074.  Figure 3; 27 prevents the ingress of the combustion gases upstream of 27 (with respect to the flow in Figure 4), so that these combustion gases make it upstream to at least 27, so that the mains manifold is filled with pressurized gas) to purge the fuel from the second manifold and from the second plurality of fuel nozzles (Paragraph 0058); and 
receiving the fuel purged from the second manifold and from the plurality of second fuel nozzles into a reservoir (The piston chamber in Paragraph 0055.  Annotated Figure 3; labeled piston chamber) defined by a piston (The piston of Figure 3; 28) movable between an expanded position (Functional Language, Figure 3) defining an expanded volume of the reservoir (Functional Language, The expanded volume of the piston chamber) and a contracted position (Functional Language, Figure 4) defining a contracted volume of the reservoir (Functional Language, The contracted volume of the piston chamber) the piston being biased toward the contracted position by a spring (Figure 3; ecology valve spring)., the piston being biased toward the contracted position by a spring.
Regarding claim 11, Griffiths discloses the invention as claimed.
Griffiths further discloses after purging the fuel from the second manifold, resuming the fuel supply to the second manifold (Paragraph 0063 and 0065).
Regarding claim 13, Griffiths discloses the invention as claimed.
Griffiths further discloses after purging the fuel from the second manifold, automatically resuming the fuel supply to the second manifold when the fuel pressure is above the threshold (Paragraph 0063 and 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Alecu (US 20180080378 as referenced in OA dated 3/24/2021).
Regarding claim 14, Griffiths discloses the invention as claimed.
Griffiths further discloses wherein the gas turbine engine is a first gas turbine engine (The gas turbine of Griffiths is a first gas turbine engine) drivingly coupled to a load (One of ordinary skill in the art would recognize Figure 1 to be a turbofan, so that the fan Figure 2; 12 is a load drivingly coupled to the gas turbine engine) and the method comprises, after stopping the fuel supply to the combustor via the second manifold, operating the first gas turbine engine in a low-power mode of operation (Paragraph 0002).
Griffiths does not disclose operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation.
However, Alecu teaches a first gas turbine engine (Figure 1, 12B) drivingly coupled to a load (Figure 1, 28) and the method comprises, operating the first gas turbine engine in a low-power mode (The idle mode of Figure 3B) of operation and operating a second gas turbine engine (Figure 1, 12A) drivingly coupled to the load in a high-power mode of operation (The high power mode of Figure 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Griffiths wherein operating a second gas turbine engine drivingly coupled to the load in a high-power mode of operation as taught by and suggested by Alecu in order to improve fuel efficiency (Paragraph 0052.  The modification adds a second gas turbine engine and has both the first and second turbine engine driving the load as described by Alecu).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Futa et al (US 20030233823 as referenced in OA dated 9/21/2021) states in Paragraph 0024 that the manifold is filled with combustion air in a purging position
Hockaday (US 20150113942 as referenced in OA dated 3/24/2021) states in paragraph 0004 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Prociw (US 20150107256 as referenced in OA dated 3/24/2021) states in paragraph 0009 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Morgan et al (US 20150007574 as referenced in OA dated 3/24/2021) states in paragraph 0014 describes a compressor of a gas turbine engine feeding pressurized gas to the combustor.
Jones et al (US 20180163966 as referenced in OA dated 3/24/2021) states in paragraph 0024 of using combustor chamber gases to purge manifolds.
Taylor (US 4964270 as referenced in OA dated 3/24/2021) states in Column 3, line 29-41 of using combustor chamber gases to purge manifolds.
Griffiths et al (US 20180163637 as referenced in OA dated 3/24/2021) states in paragraph 0025 of using combustor chamber gases to purge manifolds.
Lawrence et al (US 20100132368 as referenced in OA dated 3/24/2021) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Lawrence et al (US 20100058733 as referenced in OA dated 3/24/2021) states in paragraph 0028 of using a ecology valve for each manifold of a gas turbine engine.
Belleville (US 20140352314 as referenced in OA dated 3/24/2021) states in paragraph 0005 of using a ecology valve for manifolds of a gas turbine engine.
Vise et al (US 20190101062 as referenced in OA dated 12/09/) states in paragraph 0029 that fuel flow and fuel pressure are interchangeable.
Shafique et al (US 20170175639 as referenced in OA dated 12/09/) states in paragraph 0023 that a low fuel flow refers to a low fuel pressure.
Paradise et al (US 20120073301 as referenced in OA dated 12/09/) states in paragraph 0019 that a fuel flow varies proportionally with fuel pressure.
Taylor et al (US 20100263755 as referenced in OA dated 12/09/) states in paragraph 0003 that a low fuel flow occurs at a low fuel pressure.
Nesbitt et al (US 5701732 as referenced in OA dated 12/09/) states in Column 6, line 34-46) that a low power condition occurs during low fuel pressure.
Adibhatla et al (US 20170138781 as referenced in OA dated 12/09/) states in paragraph 0026 that thrust varies proportionally to fuel flow (decreasing fuel flow, decreases thrust).
Larsen et al (US 4248042 as referenced in OA dated 12/09/) states in Column 2-3, line 54-4 that thrust is proportionally dependent on fuel flow (increased fuel flow leads to increased thrust).
Larsen et al (US 4104876 as referenced in OA dated 12/09/) states in Column 4, line 1-11 that thrust is proportionally dependent on fuel flow (increased fuel flow leads to increased thrust).
Griffiths (US 20180372323 as referenced in OA dated 12/09/) states in paragraph 0038 that a fuel supply system can include a fuel pump.
Yates (US 20180372321 as referenced in OA dated 12/09/) states in paragraph 0035 that a fuel supply system has a fuel pump.
Koshimoto et al (US 20180328329 as referenced in OA dated 12/09/2021) states in paragraph 0013 that a fuel supply system has a fuel pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741